Name: Commission Regulation (EEC) No 3397/88 of 31 October 1988 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 88No L 299/34 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3397/88 of 31 October 1988 fixing the amount of aid for peas, field beans and sweet lupins beginning on the third month of the marketing year ; whereas the amount of the monthly increases in the thoeshold price was fixed by Regulation (EEC) No 2258/88 (8) ; Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3197/88 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 0, as last amended by Regulation (EEC) No 1105/88 (6) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1988/89 marketing year was fixed by Regulation (EEC) No 2255/88 Q) ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82 the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the \ Whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 (9), as last amended by Regulation (EEC) No 1238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (") delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (12), as last amended by Regu ­ lation (EEC) No 1636/87 (13),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent,.and the aforesaid correcting factor ; (8) OJ Np L 199, 26. 7. 1988 , p . 5 . (') OJ No L 219, 28 . 7. 1982, p . 36. OP) OJ No L 117, 5 . 5 . 1987, p. 9 . (") OJ No L 133, 21 . 5. 1986, p . 21 . ( ,2) OJ No L 164, 24. 6 . 1985, p . 1 . (&gt; 3) OJ No L 153, 13 . 6 . 1987, p . 1 . (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29 . 4. 1988 , p. 16 . H OJ No L 342, 19 . 12. 1985, p. 1 . (&lt;) OJ No L 284, 19 . 10 . 1988 , p. 19 . O OJ No L 219, 28 . 7 . 1982, p. 1 . ( «) OJ No L 110, 29 . 4. 1988, p. 18 . f) OJ No L 199, 26 . 7. 1988 , p. 1 . 1 . 11 . 88 Official Journal of the European Communities No L 299/35 into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has been fixed by Commission Regulation (EEC) No 2731 /88 (3), HAS ADOPTED THIS REGULATION : Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1935/87 ('); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1959/87 (2) ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted Article 1 The amounts of aid provided for in Article 3 of Regula ­ tion (EEC) No 1431 /82 is indicated in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 185, 4. 7. 1987, p . 21 . (2) OJ No L 184, 3 . 7 . 1987, p . 5. (3) OJ No L 241 , 1 . 9 . 1988 , p. 116. No L 299/36 Official Journal of the European Communities 1 . 11 . 88 ANNEX I Gross aid Products intended for human consumption : (in ECU per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Peas used :  in Spain  in Portugal  in antother Member State 5,954 6,006 6,400 6,134 6,186 6,580 6,314 6,366 6,760 6,494 6,546 6,940 6,674 6,726 7,120 6,854 6,906 7,300 6,854 6,906 7,300 ( Field beans used :  in Spain  in Portugal  in another Member State 6,400 6,006 6,400 6,580 6,186 6,580 6,760 6,366 6,760 6,940 6,546 6,940 7,120 6,726 7,120 7,300 6,906 7,300 7,300 6,906 7,300 Products used in animal feed : Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 A. Peas used :  in Spain  in Portugal  in another Member State 7,955 7,807 8,085 8,092 7,943 8,222 8,185 8,035 8,317 8,279 8,128 8,412 8,459 8,308 8,592 8,639 8,488 8,772 8,639 8,488 8,772 B. Field beans used :  in Spain  in Portugal  in another Member State 9,323 9,195 9,435 9,459 9,331 9,572 9,537 9,407 9,652 9,647 9,515 9,762 9,827 9,695 9,942 10,007 9,875 10,122 10,007 9,875 10,122 C. Sweet lupins harvested in Spain and used :  in Spain  in Portugal  in another Member State 8,317 8,120 8,491 8,260 8,061 8,434 8,144 7,944 8,320 8,029 7,827 8,206 8,029 7,827 8,206 , 8,029 7,827 8,206 8,029 7,827 8,206 D. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 9,467 9,270 9,641 9,410 9,211 9,584 9,294 9,094 9,470 9,179 8,977 9,356 9,179 8,977 9,356 9,179 8,977 9,356 9,179 8,977 9,356 1 . 11 . 88 Official Journal of the European Communities No L 299/37 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr) 307,62 56,03 316,27 57,61 326,42 59,77 335,1 1 61,36 343,80 62,95 352,49 64,54 352,49 64,54  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 15,11 285,50 986,96 47,80 5,302 9 714 16,94 1 203,24 3,281 15,54 312,65 1 014,72 49,15 5,452 10 005 17,42 1 237,09 3,400 15,96 339,81 1 042,48 51,23 5,685 11 168 17,89 1 270,93 4,031 16,39 366,97 1 070,24 52,59 5,837 11 465 18,37 1 304,77 4,153 16,81 394,12 1 098,00 53,96 5,989 11 762 18,85 1 338,61 4,274 17,24 421,28 1 125,75 55,32 6,141 12 060 19,32 1 372,45 4,396 17,24 421,28 1 125,75 55,32 6,141 12 060 19,32 1 372,45 4,396 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 68,78 ,  Peas, and field beans used in Portugal (Esc) : 74,07. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr) 388,61 70,78 395,20 71,98 401,60 73,54 406,19 74,38 414,88 75,97 423,57 77,56 423,57 77,56  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 19,09 594,27 1 246,81 60,40 6,705 12 485 21,40 1 520,04 4,467 19,41 613,55 1 267,94 61,43 6,819 12 705 21,76 1 545,79 4,555 19,64 625,13 1 282,59 63,04 7,001 13 740 22,02 1 563,65 5,125 19,86 636,71 1 297,24 63,76 7,081 13 897 22,27 1 581,51 5,187 20,29 663,86 1 325,00 65,12 7,233 14 194 22,74 1 615,36 5,309 20,71 691,02 1 352,76 66,49 7,385 14 491 23,22 1 649,20 5,430 20,71 . 691,02 1 352,76 66,49 7,385 14 491 23,22 1 649,20 5,430 Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 20,05 52,27 20,05 52,45 20,36 53,02 20,51 53,39 20,51 53,39 20,51 53,39 20,51 53,39 No L 299/38 Official Journal of the European Communities 1 . 11 . 88 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE f EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (FB/Flux)  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 84,72 15,43 0,00 0,00 0,13 0,02 0,52 0,09 8,62 1,57 0,00 0,00 0,00 0,00 30,38 5,53  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 4,16 323,00 271,82 13,18 1,467 2 899 4,67 331,39 1,240 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,01 0,50 0,42 0,02 0,002 4 0,01 0,51 ' 0,002 0,03 1,97 1,66 0,08 0,009 18 0,03 2,02 0,008 0,42 32,86 27,65 1,34 0,149 295 0,47 33,71 0,126 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 1,49 115.80 97,45 4,73 0,526 1 039 1,67 118.81 0,445 ANNEX V Partial aids Field beans . intended for animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr) 453,50 82,60 460,09 83,80 466,07 85,34 471,38 86,31 480,07 87,90 488,76 89,50 488,76 89,50  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 22,28 841,66 1 455,00 70,50 7,828 14 705 24,97 1 773,85 5,417 22,60 860,93 1 476,13 71,52 7,942 14 925 25,34 1 799,60 5,505 22,79 869,77 1 488,46 73,17 8,129 15 945 25,55 1 814,64 6,063 23,05 884,09 1 505,43 74,00 8,221 16 127 25,84 1 835,32 6,135 23,47 911,25 1 533,19 75,37 8,373 16 424 26,32 1 869,17 6,257 23,90 938,41 1 560,94 76,73 8,525 16 722 26,79 1 903,01 6,379 23,90 938,41 1 560,94 76,73 8,525 16 722 26,79 1 903,01 6,379 Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 17,27 45,12 17,43 45,31 17,73 46,06 17,73 46,44 17,73 46,44 17,73 46,44 17,73 46,44 1 . 11 . 88 Official Journal of the European Communities No L 299/39 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 84,72 15,43 0,00 0,00 0,13 0,02 0,52 0,09 8,62 1,57 . 0,00 0,00 0,00 0,00 30,38 5,53  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 4,16 323,00 271,82 13,18 1,467 2 899 4,67 331,39 1,240 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,01 0,50 0,42 0,02 0,002 4 0,01 0,51 0,002 0,03 1,97 1,66 0,08 0,009 18 0,03 2,02 0,008 0,42 32,86 27,65 1,34 0,149 295 0,47 33,71 0,126 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 1,49 115.80 97,45 4,73 0,526 1 039 1,67 118.81 0,445 ANNEX VII Partial aid Sweet lupins intended for used in animal feed : (in national currency per 100 kg) Current 11 ¢ 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr) 463,40 84,41 460,66 83,91 457,28 83,73 451,77 82,72 451,77 82,72 451,77 82,72 451,77 82,72  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 22,76 804,60 1 486,77 72,04 7,998 14 976 25,52 1 812,58 5,459 22,63 794,16 1 477,98 71,61 7,950 14 882 25,37 1 801,86 5,419 22,36 773,27 1 460,40 71,78 7,973 15 644 25,07 1 780,43 5,884 22,09 752,38 1 442,82 70,92 7,877 15 456 24,77 1 758,99 5,804 22,09 752,38 1 442,82 70,92 7,877 15 456 24,77 1 758,99 5,804 22,09 , 752,38 1 442,82 70,92 7,877 15 456 24,77 1 758,99 5,804 22,09 752,38 1 442,82 70,92 7,877 15 456 24,77 1 758,99 5,804 Amounts to be deducted in the cas of use in :  Spain (Pta)  Portugal (Esc) 26,83 69,75 26,83 70,13 27,14 70,69 27,30 71,25 27,30 71,25 27,30 71,25 27,30 71,25 No L 299/40 Official Journal of the European Communities 1 . 11 . 88 ANNEX VIII Corrective amount to be added to amounts in Annex VII / (in national currency per 100 kg) Use of products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 61,62 11,22 0,00 0,00 0,10 0,02 0,38 0,07 6,27 1,14 0,00 0,00 0,00 0,00 22,09 4,02  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 3,03 234,91 197,69 9,59 1,067 2 108 3,39 241,01 0,902 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,36 0,30 0,01 0,002 3 0,01 0,37 0,001 0,02 1,44 1,21 0,06 0,007 13 0,02 1,47 0,006 0,31 23,90 20,11 0,98 ' 0,109 214 0,35 24,52 0,092 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 1,09 84,22 70,88 3,44 0,383 756 1,22 86,41 0,323 ANNEX IX Exchange rate of the ECU to be used \ BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 167,671 135,347 6,90403 0,768411 1 516,86 2,31943 168,823 0,647488